Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Courts, § 150*—when ruling on appeal to Supreme Court law of the case in transferred, cause. Where on an appeal to the Supreme Court in the first instance in an action to recover a statutory penalty, that court holds that no constitutional question is involved and transfers the cause to the Appellate Court, such decision disposes of the question of the constitutionality of the act under which the proceeding is brought. 2. Physicians and surgeons, § 5*—when licensing act applicable to practicing physicians. Laws 1899, p. 273 (J. & A. If 7377), regulating the practice of medicine, is applicable to physicians practicing when the act took effect. 3. Penalties, § 16*—when judgment imposing imprisonment until payment of penalty valid. A judgment in an action to recover for the violation of a penal law may provide, for defendant’s imprisonment until the payment of the judgment and costs.